MEMORANDUM OPINION
                                          No. 04-11-00307-CR

                                     Cody James CARMICHAEL,
                                             Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CR7264
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 13, 2011

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” Tex. R. App. P.

25.2(d). Accordingly, on May 16, 2011, this court issued an order stating this appeal would be

dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows
                                                                                  04-11-00307-CR


defendant has the right of appeal was made part of the appellate record. See Daniels v. State,110

S.W.3d 174 (Tex. App.—San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1. No amended

trial court certification has been filed; therefore, this appeal is dismissed.



                                                            PER CURIAM


Do not publish




                                                  -2-